PER CURIAM,
(DILLON, Circuit Judge, and DELAHAY, District Judge,
concurring.) Held, 1. That the defendant was not es-topped by the record of the New York judgment, from showing as a defence that he was never served with process, and'never appeared to the action, and never employed, or authorized, or assented to the employment *1187of the counsel who filed the answer, Shelton v. Tiffin, 6 How. [47 U. S.] 168; Harshey v. Blackmarr, 20 Iowa, 161, and cases cited at pages 172, 173; Rogers v. Gwinn, 21 Iowa, 53; Bryant v. Williams, Id. 329; Pollard v. Baldwin. 22 Iowa, 328; 5 Amer. Law Reg. (N. S.) 385. Held, 2. That if after the rendition of said judgment in New York, one of the joint debtors paid the same to the creditor, and colorably procured an assignment thereof to be made to the present plaintiff, the latter could not recover thereon, even though he may have loaned the said judgment debtor the money with which he paid the judgment, and have made such loan on the understanding between them that he was to have the benefit of an assignment of the .judgment as security for his advance or loan to such judgment debtor.